DETAILED ACTION
				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-18 are pending in the application, with claims 1-14 under consideration and claims 15-18 withdrawn.
 					Election/Restriction	Applicant's election without traverse of claims 1-14 in the 1/25/21 Amendment is acknowledged.  The requirement is deemed proper and is therefore made FINAL.  Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.
Claim Objections
 	The claims are objected to for the following informalities:
 		In claim 3, line 1, “claim 1, comprising” should be “claim 1, further comprising”.		In claim 6, line 1, “claim 1, comprising” should be “claim1, further comprising”.		In claim 12, line 1, “claim 9, comprising” should be “claim 9, further comprising”. 	Appropriate correction is suggested.  See MPEP 608.01(m).	
				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-2, 4-11, and 13-14 are rejected under 35 U.S.C. 103 as being 
    PNG
    media_image1.png
    468
    649
    media_image1.png
    Greyscale
unpatentable over Hall (US 2012/0101458 A1).
 	As to independent claim 1, Hall discloses an ostomy apparatus 100 (ostomy appliance interface/system 100 Fig.1;[0012];[0027]) comprising:
 	(a) a flexible container 122/106 Fig.1 (ostomy appliance 122 [0027],ll.18 connected to fistula isolating device 106 [0027],ll.5-6 coupled to the container 122 via interface 124 [0027],ll.18-19) having:  		(i) an interior chamber (within 122 Fig.1) for receiving waste from a patient's stoma [0027],ll.18-21;[0046]; and   		(ii) an opening 150 (as passageway 150 [0048],ll.14-15 within fistula isolating device 106 Fig.1 [0047],ll.1-5) for surrounding the stoma (stoma as fistula [0004],ll.7-8; fistula/stoma surrounded by distal end of isolating device 106 with opening 150 [0027],ll.5-6 connected to flexible container 122 via interface 124/168 [0027],ll.18-21; [0048], as claimed below);
 	(b) a housing 110/112 Fig.1 ([0027]: as distribution manifold 110 [0027],ll.9; covered by sealing member 112 [0027],ll.12,15);  		wherein the housing 110/112 is configured to accommodate an absorbent material that surrounds the stoma (as absorbent material within manifold 110 [0030],ll.18-19 provided surrounding fistula isolating device106 isolating fistula [0027],ll.5-7 including a stoma [0004],ll.7-8);
 	(c) a port 116 Fig.1 (reduced pressure interface 116 [0027],ll.14-18) configured to provide fluid communication (via reduced pressure delivery conduit 118 Fig.1 [0027],ll.16-18) between the housing 110/112/106 and a pressure source 120 ([0027],ll.14-18); and
 	(d) an adhesive layer 134 (attachment device 134 as adhesive layer [0033],ll.5-6) configured to seal the housing 110/112 to skin around the stoma [0033]; 	in order to fluidly couple the flexible container 122 to a fistula/stoma isolating device 106 Fig.1 [0027],ll.18-21attached to the housing 110/112 providing reduced pressure while isolating the stoma/fistula in a wound bed/peristomal area around the stoma/fistula [0027],ll.7-10.
 	Hall does not specifically teach that the flexible container/appliance 122 is integral with the fistula isolating device 106 comprising opening 150. 	However, it would have been obvious for one of ordinary skill in the art prior to the effective filing date to make integral the container and the stoma/fistula isolating device 106/150, and one of skill would have been motivated to do so, in order to fluidly couple the flexible container to a fistula/stoma isolating device attached to the housing providing reduced pressure while isolating the stoma/fistula in a wound bed/peristomal area around the stoma/fistula; and since making integral one component with another of a device which differed from the prior art in how the components were positioned together does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice. MPEP 2144.05(V)(B).


	As to claim 2, Hall discloses wherein the port 116 is isolated from fluid communication with the interior chamber of the container 122 Fig.1 (where chamber of ostomy bag 122 is connected to fistula isolating device 106 [0027],ll.5-6 coupled to the container 122 via interface 124 [0027],ll.18-19; and thus necessarily isolated from fluid communication with port 116 as under vacuum from vacuum source 120 Fig.1).

	As to claim 4, Hall discloses wherein the container 122/106 has a resealable opening for draining the container 122/106 (where opening of container 122 with interface 168 has attachments 170/172 Fig.1 [0047],ll.3-5 with detachable 1st and 2nd release liners 178,180 that are capable of being removed and resealed and that cover the opening 150 in interface 168 [0048],ll.11-15).

	As to claim 5, Hall discloses wherein the absorbent material (within 110 [0030],ll.17-18) includes an open cell structure (as plurality of interconnected flow channels that distribute fluids [0029],ll.10-16 under reduced pressure [0029],ll.4-6).

	As to claims 6-7, Hall discloses that the apparatus [further] comprises a locking assembly 124/168 (ostomy appliance interface 124 as attachment ring168 comprising 1st 170 and 2nd 174 attachment devices Fig.1 [0047]-[0048]) configured to be coupled to the opening 150 of the flexible container 122/106 and the housing 110/112 (where 124 fluidly coupling opening of container 122 to opening 150 of 106 Fig.1;[0027],ll.18-21; and 124/168 coupled to housing 110/112 via 124/168 coupled to opening 150 [0048],ll.2-3,14-15).

	As to claim 8, Hall discloses wherein the locking assembly 124/168/170/ 174 (as presented above for claims 6-7) includes:
 	 	a stoma lock assembly 174 (2nd ostomy attachment device 174 on proximal side of attachment ring 168 Fig.1,4-5 [0047],ll.3-5;[0048],ll.2-3); 			configured to be coupled to the housing 110/112 Fig.1,6 (as attached to opening of seal 112 of housing 110/112 proximate opening 150 of 106 Fig.1 [0052],ll.4-6), the stoma lock assembly 174 having an opening therethrough (as ring portion on proximal side of ring 168 Fig.1 ([0047],ll.2-3); and
 	 	a container lock assembly 170 (1st ostomy attachment device 170 on distal side attachment ring 168 Fig.1,4-5 [0047],ll.3-5;[0048],ll.2-3): 			configured to be coupled to the container 122 (Fig.1; [0052],ll.10-13) and the stoma lock assembly 174 (via ring 168 Fig.1; [0047],ll.2-3) such that the container lock assembly 170 seals the opening of the container 122 to the stoma lock assembly 174 (via ring 168 as 124 Fig.1; [0052],ll.4-7,9-13).

	As to independent claim 9, Hall discloses an ostomy apparatus 100 (ostomy appliance interface/system 100 Fig.1;[0012];[0027]) comprising:
 	(a) a flexible container 122/106 Fig.1 (ostomy appliance 122 [0027],ll.18 connected to fistula isolating device 106 [0027],ll.5-6 coupled to the container 122 via interface 124 [0027],ll.18-19) having:  		(i) an interior chamber (within 122 Fig.1) for receiving waste from a patient's stoma [0027],ll.18-21;[0046]; and   		(ii) an opening 150 (as passageway 150 [0048],ll.14-15 within fistula isolating device 106 Fig.1 [0047],ll.1-5) for surrounding the stoma (stoma as fistula [0004],ll.7-8; fistula/stoma surrounded by distal end of isolating device 106 with opening 150 [0027],ll.5-6 connected to flexible container 122/106 via interface 124/168 [0027],ll.18-21; [0048], as claimed below);
 	(b) a housing 110/112 Fig.1 ([0027]: as distribution manifold 110 [0027],ll.9; covered by sealing member 112 [0027],ll.12,15)  		coupled to the container 122/106 (where chamber of ostomy bag 122 is connected to fistula isolating device 106 [0027],ll.5-6 coupled to the container 122 via interface 124 [0027],ll.18-19); 		where the housing 110/112 defines a chamber (within 110/112 Fig.1) surrounding the stoma (within 106/150 Fig.1, as presented above); 	(c) an absorbent material configured to be disposed within the chamber of the housing 110/112 (as presented above) (as absorbent material within chamber of manifold 110 within outer seal 112 [0030],ll.18-19);
 	(d) a pressure source 120 ([0027],ll.14-18) in fluid communication with the absorbent material (within 110) (via port 116 as reduced pressure interface 116 [0027],ll.14-18 in fluid communication via reduced pressure delivery conduit 118 Fig.1 [0027],ll.16-18 between the housing 110/112/106 and pressure source 120 Fig.1; and
 	(e) an adhesive layer 134 (attachment device 134 as adhesive layer [0033],ll.5-6) configured to provide a seal between the housing 110/112 and skin surrounding the stoma/fistula [0033], as further presented above ); 	in order to fluidly couple the flexible container 122 to a fistula/stoma isolating device 106 Fig.1 [0027],ll.18-21attached to the housing 110/112 providing reduced pressure while isolating the stoma/fistula in a wound bed/peristomal area around the stoma/fistula [0027],ll.7-10.
 	Hall does not specifically teach that the flexible container/appliance 122 is integral with the fistula isolating device 106 comprising opening 150. 	However, it would have been obvious for one of ordinary skill in the art prior to the effective filing date to make integral the container and the stoma/fistula isolating device 106/150, and one of skill would have been motivated to do so, in order to fluidly couple the flexible container to a fistula/stoma isolating device attached to the housing providing reduced pressure while isolating the stoma/fistula in a wound bed/peristomal area around the stoma/fistula; and since making integral one component with another of a device which differed from the prior art in how the components were positioned together does not patentably distinguish the cited art as it would be merely a matter of obvious engineering choice. MPEP 2144.05(V)(B).

	As to claim 10, Hall discloses wherein the pressure source 120 is configured to provide a sub-atmospheric pressure within the chamber of the housing 122 ([0027],ll.14-25).
 	As to claim 11, Hall discloses wherein the pressure source 120 is configured to provide a sub-atmospheric pressure on the absorbent material (within 110 as presented above) such that the absorbent material removes fluid from skin surrounding the stoma (Fig.1;[0027],ll.14-25).

	As to claim 13, Hall discloses wherein the pressure source 120 comprises an electric pump (as vacuum pump or micro-pump which is necessarily electric [0036],ll.1-3).

	As to claim 14, Hall discloses wherein the pressure source comprises a pump and where the reduced pressure source can be any device that supplies reduced pressure [0036],ll.1-3). 	Hall does not specifically disclose that the reduced pressure source as a pump is a manual pump. 	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the reduced pressure source pump as a manual pump, and one of skill would have been motivated to do so, in order to provide the advantages of not having to use electricity or other power source to generate the reduced pressure, such as where the user does not have an available electric pump available, e.g., while shopping or traveling.

 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Fernandez (US 2015/0265455 A1).
 	
	As to claim 3, Hall does not teach that the apparatus comprises a finger probe coupled to the flexible container, the finger probe being configured to allow a user to manipulate the stoma. 	However, Fernandez teaches an ostomy appliance comprising a flexible container as a ostomy bag [0007], wherein the apparatus comprises a finger probe coupled to the flexible container (ostomy bag), the finger probe being configured to allow a user to manipulate the stoma [0007],ll.5-7, in order to allow the user/patient to manipulate the stoma to clear blockages and the like [0007],ll.5-7.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the flexible container of Hall to add the finger probe of Fernandez, and one skill would have been motivated to do so, in order to allow the user/patient to manipulate the stoma to clear blockages and the like.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of James (US 2010/0160875 A1).
	As to claim 12, Hall does not teach that the apparatus comprises a valve being configured to control fluid communication between the housing and the pressure source. 	However, James teaches an ostomy suction system comprising a container (ostomy bag or pouch) coupled to a housing (collection container) and a pressure source (vacuum device) (Abstract, ll.5-8), wherein the apparatus comprises a valve being configured to control fluid communication between the housing and the pressure source ([0016],[0017]), in order to control or shut off the vacuum to the housing and the container which provides the advantage of allowing for maintenance, cleaning, and/or removal of the container, housing, or connections [0016],ll.6-9; [0017],ll.5-8.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Hall with the valve of James, and one skill would have been motivated to do so, in order to control or shut off the vacuum to the housing and the container which provides the advantage of allowing for maintenance, cleaning, and/or removal of the container, housing, or connections.
 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., Khan (US 2008/0287892 A1).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3761